KNUDSON, Chief Justice.
The parties hereto having stipulated that this appeal is based and predicated upon assignments of error substantially the same as the issues presented for determination in the case of Arrow Transportation Company v. Idaho Public Utilities Commission, Case No. 9197, Idaho, 379 P.2d 422;1 and the parties hereto having also stipulated that the appeal in this case shall be governed by the decision rendered by this Court in said Case No. 9197.
NOW, THEREFORE, by virtue of and under the authority of the decision of this Court in the case of Arrow Transportation Company v. Idaho Public Utilities Commission, Case No. 9197, IPUC order No. 2906, purporting to limit appellant’s common carrier authority, and IPUC order No. 6395 refusing to reinstate appellant’s permits No. 4 and No. 197 heretofore issued by Idaho Public Utilities Commission are hereby set aside.
McQUADE, McFADDEN, TAYLOR and SMITH, JJ., concur.

. Ante, p.-.